DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/26/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Response to Amendments
Acknowledgement is made of Applicant's claim amendments on 5/23/2022 in response to the Non-Final Office Action by Examiner Iqbal. The claim amendments are entered. Presently, claims 1-8 remain pending. Claims 1, 5, 7, and 8 have been amended.

Applicant has sufficiently amended claim 5 to provide the proper antecedent basis. Accordingly, the §112(b) rejection against this claim is withdrawn. 

Response to Priority Document
Confirmation is given that a translated foreign priority document has been submitted.  

Response to Arguments
Applicant's arguments filed on 5/23/2022 in response to the Non-Final Office Action by Examiner Iqbal have been fully considered but they are not persuasive.
Applicant argues that the newly amended limitations allegedly overcome the §101 rejection because they allegedly are not performable in the human mind and do not recite methods of organizing human activity or mathematical concepts (Applicant’s reply pgs. 6-8). Applicant also argues that the limitations are similar to Example 39 and thus not rejectable under §101 (Applicant’s reply pgs. 6-8). These arguments are not persuasive. First, Applicant is reciting various categories under abstract idea. It is not required that the claims be rejectable under every category of abstract ideas in order to be designated as rejectable under abstract idea. Qualifying under one of the categories is sufficient. Here, the claims are reciting mental processes because the limitations describe steps that are based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper as explained below. For example, one can generate conversion data from generating an integrated record wherein the integrated record is generable from a plurality of formats mentally or using pencil and paper because one can generate conversion data by aggregating/integrating the various data from various records and combining them together into the integrated data set or record. This can be done by standardizing/normalizing the data sets from various records to create a final data set, i.e. integrated data set, which is a process that one can perform mentally or with the aid of pencil and paper. Similarly, for the other limitations, as described below. Thus, the various claim limitations recite mental processes.  
Secondly, the claim limitations are distinguishable from Example 39. In Example 39, a method for training a neural network (NN) for facial detection purposes is disclosed, with clearly recited steps for training the NN in a first stage and a second stage using respective first and second training data set. Note that the claim in example 39 clearly recites that the NN is being trained via two stages using two data sets. Accordingly, it is not practical for the human mind to train a NN, much less train in two different stages using two data sets. Thus, there is no abstract idea, namely mental process, involved in example 39, rendering it §101 eligible. Given this analysis, we now turn to the claims at issue in the present case.
Here, the claim has been amended to recite execution of a machine learning process via inputting of data and inputting of data into a neural network. There are no limitations describing in detail the training of the neural network in this claim set as there is in Example 39. Rather, the claim set here merely recites machine learning and neural network and inputting data into them. Wherein it is known that machine learning and neural network are simply computer algorithms, and thus, they can receive various types of data and can generate outputs from such data. That is, the amended claim limitations are essentially describing input of data into computer algorithms to generate results and nothing more. As such, the claim limitations are distinguishable from the Example 39 because there is no explicit and detailed recitation of training the neural network in the claim limitations as there is in Example 39. 

Applicant argues that Yu does not apply because it allegedly does not teach all the various limitations of the newly presented claim amendments (Applicant's reply pgs. 8-9). This argument is not persuasive because Yu does teach the amended claim limitations as shown below in the updated mapping. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more. The analysis of the claims’ rejections is presented below.

Regarding claim 1,
Step 1 Analysis: Claim 1 are directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: the following limitations recite mental processes:
“inputting input data including one or more records that have one of a plurality of formats, each of the plurality of formats including a plurality of items; generating conversion data by generating an integrated record having an integrated format from the one or more records, the integrated format being generated from the plurality of formats;” and “the core tensor being obtained by performing tensor decomposition on input tensor”. 
The limitations recite mental processes because they are based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)). Indeed, one can mentally or with the aid of pencil and paper input a plurality of data in various formats and generated an integrated record by integrating/aggregating the plurality of data in various formats into an integrated/aggregated format. For instance, one can generate conversion data by integrating and performing some operation on the raw plurality of data to obtain the integrated data. For example, if raw data has missing information, human mind can fill in the missing information and convert this data to some meaningful information. Similarly, human mind can convert this data to tensor and then perform tensor decomposition. 
Therefore, the claim falls within "mental process" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: the following limitations recite additional elements: “A non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process comprising:” in the preamble and on lines 8-11“and causing a learner to execute a machine learning process by inputting the conversion data as data for learning, the learner outputting a distinguished result by inputting a core tensor to a neural network,”.
The preamble recites additional elements related to mere instructions for applying the judicial exception on a generic computing device such as the recording medium, computer, and program (see MPEP 2106.05(f)), as well as a generic field of use via application to the recording medium, computer, and program (see MPEP 2106.05(h)). The limitation describing causing the learner to execute the machine learning process recites additional elements related to mere instructions for applying the judicial exception on a generic computing device such as the learner (see MPEP 2106.05(f)). Furthermore, the limitation describing the learner outputting the distinguished result recites, at a high level of generality, the additional element of an insignificant extra-solution activity related to mere data output (see MPEP 2106.05(g)). The limitations thus relate to inputting data into the machine learning process and the neural network to obtain the results, wherein the machine learning process and neural network are just software algorithms that can receive various input data and generate results. 
Therefore, the limitations taken together do not integrate the judicial exception into a practical application. 
Step 2B Analysis: the limitations recited above do not amount to significantly more than the judicial exception. As stated above, the preamble relates to mere instructions to apply the judicial exception on a generic computing device, wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the mere instruction for the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)).
Furthermore, specifying that the claim limitation be applied to the recording medium, computer, and program is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). Likewise, the courts have found that limitations regarding “receiving or transmitting data over a network” are known to be well-understood, routine, and conventional activities when recited at a high level of generality (see MPEP 2106.05(d)(II)) and thus is not significantly more than the judicial exception. As such, the preamble and the causing and outputting limitations do not amount to significantly more than the judicial exception. 
 
Regarding claim 2,
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claims 2 is dependent claim of claim 1. Step 2A analysis for claims 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is a process under its broadest reasonable interpretation, covers the performance of the limitation in the mind (e.g. with pencil and paper) but for the recitation of “a non-transitory computer-medium.” For example, the limitation “wherein the integrated format…the plurality of formats” as drafted, is a mental process, under its broadest reasonable interpretation covers the performance of the limitation in the mind because human mind can also integrate different formants containing plurality of items. It is just a matter of combining data coming from different formats.
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.
Therefore, the claim falls within "mental process" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Regarding claim 3,
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claims 3 is dependent claim of claim 2. Step 2A analysis for claims 2 is discussed in previous section. Each of the additional limitations (which are not part of claim 2) is a process under its broadest reasonable interpretation, covers the performance of the limitation in the mind (e.g. with pencil and paper) but for the recitation of “a non-transitory computer-medium.” For example, the limitation “wherein the generating includes…has been set to be the blank field” as drafted, is a mental process, under its broadest reasonable interpretation covers the performance of the limitation in the mind because human mind can also generate the conversion data by filling in appropriate data into the blank field from another relevant integrated data record.
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.
Therefore, the claim falls within "mental process" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Regarding claim 4,
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claims 4 is dependent claim of claim 3. Step 2A analysis for claims 3 is discussed in previous section. Each of the additional limitations (which are not part of claim 3) is a process under its broadest reasonable interpretation, covers the performance of the limitation in the mind (e.g. with pencil and paper) but for the recitation of “a non-transitory computer-medium.” For example, the limitation “wherein the generating includes…generating the conversion data” relates to generating a conversion data which can also be done by human mind as discussed in claim 3. The limitation “by sequentially… arranging in tie order” relates to sequentially arranging the data in a time order which can also be done by human mind. A human can arrange data according to some criteria. The limitations “by replicating…first integrated records” and the limitation “by sequentially copying…from the most recent item” relates to replicating data from one record and sequentially copying the data from another integrated record to the first record. Basically, this relates to data replication and data copying operations, which can also be done by human mind.
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.
Therefore, the claim falls within "mental process" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Regarding claim 6,
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claims 6 is dependent claim of claim 3. Step 2A analysis for claims 3 is discussed in previous section. Each of the additional limitations (which are not part of claim 3) is a process under its broadest reasonable interpretation, covers the performance of the limitation in the mind (e.g. with pencil and paper) but for the recitation of “a non-transitory computer-medium.” For example, the limitation “wherein the generating includes…the first format” relates to a conversion process in which data in different formats are convertible to each other.
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.
Therefore, the claim falls within "mental process" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Regarding claim 7: independent claim 7 is substantially similar to independent claim 1 and thus is rejected for the same reasons as claim 1. Claim 7 is a method claim that is substantially similar to medium claim 1. Claim 7 just adds in “using a processor”, which still amounts to a mental process that can be performed on a generic computer. See MPEP 2106.04(a)(2)(III)(C). Wherein the recitation of the processor denotes a generic computing environment (see MPEP 2106.05(h)) and nothing more.  
 
Regarding claim 8: independent claim 8 is substantially similar to independent claim 1 and thus is rejected for the same reasons as claim 1. Claim 8 is a device claim that is substantially similar to medium claim 1. Claim 8 just adds in “A learning device comprising: a memory; and a processor coupled to the memory, wherein the processor executes a process comprising:”, which is an additional element related to mere instructions for applying the judicial exception (see MPEP 2106.05(f)) and does not integrate the judicial exception into a practical application. Wherein the recitation of the learning device, memory, and processor denote a generic computing environment (see MPEP 2106.05(h)). Furthermore, the recitation of generic computing components to perform the mental process still amounts to a mental process that can be performed on a generic computer. See MPEP 2106.04(a)(2)(III)(C). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (“Long-term Forecasting using Tensor-Train RNNs.”, hereinafter Yu).

Regarding claim 1, Li teaches a non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process (Page 5 Section 5 Para 2: “The traffic data (see Figure 4 b) of Los Angeles County highway network is collected from California department of transportation http://pems.dot.ca.gov/. The prediction task is to predict the speed readings for 15 locations across LA, aggregated every 5 minutes. After upsampling and processing the data for missing values, we obtained 8; 784 sequences of length 288.” Data is collected from online source and processing is performed for missing data. This implies that data is being accessed via computer (involving computer-readable medium) and processing and model building is done in the computer.) comprising: 
inputting input data including one or more records that have one of a plurality of formats, each of the plurality of formats including plurality of items (Page 12 Section Traffic: “We use the traffic data of Los Angeles County highway network collected from California department of transportation http://pems.dot.ca.gov/. The dataset consists of 4 month speed readings aggregated every 5 minutes. Due to large number of missing values (~30%) in the raw data, we impute the missing values using the average values of non-missing entries from other sensors at the same time. In total, after processing, the dataset covers 35 136; time-series. We treat each sequence as daily traffic of 288 time stamps. We up-sample the dataset every 20 minutes, which results in a dataset of 8 784 sequences of daily measurements. We select 15 sensors as a joint forecasting tasks.” Data from different sensors may have different sets of missing data. This makes plurality of formats when analyzing sensor data.)
generating conversion data by generating an integrated record having an integrated format from the one or more records (Page 12 Section Traffic: “Due to large number of missing values (~30%) in the raw data, we impute the missing values using the average values of non-missing entries from other sensors at the same time. In total, after processing, the dataset covers 35 136; time-series. We treat each sequence as daily traffic of 288 time stamps. We up-sample the dataset every 20 minutes, which results in a dataset of 8 784 sequences of daily measurements. We select 15 sensors as a joint forecasting tasks.” Data from multiple sensors having different formats (due to different time series and sequence) are integrated and processed for missing values. The resulted processed data is a converted data to feed into the model), the integrated format being generated from the plurality of formats (Page 12: describing various data sets, e.g. traffic and climate data sets, that are integrated into their respective final format after processing from the respective data sets obtained from a plurality of location with various formats due to the different data collection sources from the plurality of locations.);
causing a learner to execute a machine learning process by inputting the conversion data as data for learning, the learner outputting a distinguished result by inputting a core tensor to a neural network, the core tensor being obtained by performing tensor decomposition on input tensor (Page 2 Section 2 Last Para: “This work however, to the best of our knowledge, is the first work to consider tensor networks in RNNs [recurrent neural networks] for sequential prediction tasks for learning in environments with nonlinear dynamics.” Page 1 Figure 1: “Figure 1. Left: climate and traffic time series per location. The time-series exhibits long-term temporal correlations, and can be viewed as a realization of highly nonlinear dynamics. Right: tensor train RNN unit encodes high-order dynamics and factorizes hidden states with tensor train decomposition.” See also Figures 2 and 3: showing input data into the RNN that comprises of encoder and decoder as part of the machine learning process and NN for tensor computations. Wherein the input tensor from tensor decomposition are fed into the RNN to obtain distinguished outputs, e.g. from the decoder, and the core tensor being obtained via tensor decomposition. This is shown in the above figures and further described in Sections 3.1, 3.2, and 4.).

Regarding claim 2, Yu teaches the method of claim 1.
Yu also teaches wherein the integrated format is a format obtained by integrating the items included in each of the plurality of formats (Page 12 Section Traffic: “The dataset consists of 4 month speed readings aggregated every 5 minutes. Due to large number of missing values (~ 30%) in the raw data, we impute the missing values using the average values of non-missing entries from other sensors at the same time. In total, after processing, the dataset covers 35 136, time-series. We treat each sequence as daily traffic of 288 time stamps. We up-sample the dataset every 20 minutes, which results in a dataset of 8 784 sequences of daily measurements. We select 15 sensors as a joint forecasting tasks.” New data is integrated to the old data every 5 minutes coming out of 15 sensors. Data is processed for missing values. After processing, the final format is an integrated format (with is filled in for missing values).).

Regarding claim 3, Yu teaches the method of claim 1.
Yu also teaches wherein the generating includes generating the conversion data by setting a cell of an item, in which data of a first integrated record associated with a first format is insufficient, to be a blank field and by copying data of a second integrated record associated with a second format to the cell that has been set to be the blank field (Page 12 Section Traffic: The dataset consists of 4 month speed readings aggregated every 5 minutes. Due to large number of missing values (~ 30%) in the raw data, we impute the missing values using the average values of non-missing entries from other sensors at the same time.” Generating the conversion data involves processing the raw data for missing values. Missing values in new integrated data (from claim 2 we learnt that data is integrated every 5 minutes to old data) is filled in from other non-missing data integrated data. The average values from non-missing data series coming out of other integrated records (which are from different sensors) are used to fill in or copied in to the blank field of the missing integrated data record. Taking average from the second record is making an integrated record of the data of the second record and other records in the average. The data is copied to the first record, which makes the first data an integrated record as well.

Regarding claim 4, Yu teaches the method of claim 3.
Yu also teaches wherein the generating includes generating the conversion data (Page 5 Section 5 Para 2: The traffic data (see Figure 4 b) of Los Angeles County highway network is collected from California department of transportation http://pems.dot.ca.gov/. The prediction task is to predict the speed readings for 15 locations across LA, aggregated every 5 minutes. After upsampling and processing the data for missing values, we obtained 8; 784 sequences of length 288.: Generating involves processing for missing values in the raw data. After processing data is a converted data).
by sequentially arranging both the first integrated records and the second integrated records in time order (Page 12 Section Traffic: The dataset consists of 4 month speed readings aggregated every 5 minutes . Due to large number of missing values (~ 30%) in the raw data, we impute the missing values using the average values of non-missing entries from other sensors at the same time. In total, after processing, the dataset covers 35 136; time-series. We treat each sequence as daily traffic of 288 time stamps.” Data from other integrated records (which contains non-missing entries) are copied to the integrated data containing missing values. The conversion is done on time series coming out of sensors at the same time. This implies that time series is arranged in sequential time order so that data can be copied from other record containing non-missing entries. Figure 4 on Page 6 also shows plot of time series data coming out of multiple sensors. They are arranged in sequential time order.)
by replicating, when the number of the second integrated records is equal to or greater than two, the first integrated record by the number corresponding to the number of insufficient first integrated records (Page 12 Section Traffic: “The dataset consists of 4 month speed readings aggregated every 5 minutes . Due to large number of missing values (~ 30%) in the raw data, we impute the missing values using the average values of non-missing entries from other sensors at the same time. In total, after processing, the dataset covers 35 136; time-series. We treat each sequence as daily traffic of 288 time stamps. We up-sample the dataset every 20 minutes, which results in a dataset of 8 784 sequences of daily measurements.” From second integrated record, average values of non-missing entries is used to fill in for missing entries in the first integrated record. This suggests that number of second integrated record is equal to or greater than two. Data is replicated or copied from second integrated record containing non-missing entries to the first integrated record containing missing entries).
by sequentially copying the data of the second integrated records to the first integrated records from the most recent time (Page 12 Section Traffic: “The dataset consists of 4 month speed readings aggregated every 5 minutes. Due to large number of missing values (~ 30%) in the raw data, we impute the missing values using the average values of non-missing entries from other sensors at the same time.” Data is filled in from second integrated record containing non-missing entries to the first integrated record for the same time (in other words most recent time).

Regarding claim 6, Yu teaches the method of claim 3.
Yu also teaches wherein the generating includes converting, among the items in the first format and the items in the second format, regarding the items that are convertible with each other, the item of the second format to the item of the first format (Figure 4b shows traffic data coming from multiple sensors. They are time series data so they are convertible with each other or aggregatible. Also in Page 12 section Traffic Yu mentions: “Due to large number of missing values (~30%) in the raw data, we impute the missing values using the average values of non-missing entries from other sensors at the same time.” This suggests data from other records containing non-missing values are convertible to the first record containing missing values even if the format is different).

Regarding claim 7 and 8, they are substantially similar to claim 1, and are rejected in the same manner, the same art, and reasoning applying.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yu (“Long-term Forecasting using Tensor-Train RNNs.”) in view of Aydilek et al. (“A novel hybrid approach to estimating missing values in databases using K-nearest neighbors and neural networks”; hereinafter “Aydilek”).

Regarding claim 5, Yu teaches the method of claim 4.
Yu does not explicitly teach: “wherein the learning process includes generating, from among the generated conversion data, a first learned model that has learned the conversion data based on the second integrated records positioned up to a closest nth line from the first integrated records and a second learned model that has learned the conversion data based on the second integrated records positioned up to a closest n+1th line; comparing, by using evaluation purpose data that is based on the generated conversion data, classification accuracy of the first learned model with classification accuracy of the second learned model; outputting the first learned model and the n that is the number of pieces of association of the second integrated records with respect to the first integrated records in a case.”
Aidelek, however, teaches: “wherein the learning process includes generating, from among the generated conversion data, a first learned model that has learned the conversion data based on the second integrated records positioned up to the closest nth line from the first integrated records and a second learned model that has learned the conversion data based on the second integrated records positioned up to the closest n+1th line (Page 4710 Last Para: “Proposed Method NN-KNN imputation pseudo code:… Impute missing Dataset [incomplete] records with optimal observed k neighbors number.” Data is imputed to the missing record based on optimal neighborhood size. Models are generated to find a size of nearest neighborhood which gives minimum error as Aydilek suggests: “2. From k = 1 to Dataset [complete] rows size, estimate missing values with k-NN (X); a. Get Auto-associative Neural Network output (Y ) corresponding k-NN (X) estimation results and calculate error e = (Y - (k - NN(X)))2; b. Find optimal k neighbors number corresponding minimum error (e).” Models are generated starting with K =1, and increasing the values of K (or neighborhood size) and results are plotted to find the optimal K size as shows in Fig. 3, “Try next k number” and figure 10: “Figure 10. Basic model KNN imputation k-neighbor size (axis X) and RMS error ratio (axis Y)”. An nth line in current app refers to number of neighborhood in Aydilek. If n=1, the size of K (or neighborhood size) will be 1. Second model will use a higher value of n (for example n=2) or neighborhood size of 2 and so on.)
comparing, by using- evaluation purpose data that is based on the generated conversion data, classification accuracy of the first learned model with classification accuracy of the second learned model (Page 4715: Classification accuracy for conversion data (or imputed data) with different sizes of k is plotted in Figure 10. When KNN model uses K =1, it can be called first model, and when it uses K=2 model is changed to a second KNN model)
outputting the first learned model and the n that is the number of pieces of association of the second integrated records with respect to the first integrated records in a case (Fig 10, shows size of K (which is number of nearest neighborhood or in other words number of associated. For example, if K =1 one nearest neighbor is considered for data imputation for missing values. If K = 2, two nearest neighbors are considered in data imputation for missing values so number of association in this case is 2.) with the type of model and performance metrics) where the n is increased until the compared pieces of classification accuracy become equal (Page 4715 Para 2: “At the same time there are some deficiencies of the proposed method; neural network training is a significant subject choosing neural network type and training until what performance criteria are met, must be elaborated before imputation.” In a model building process, training is performed until desired performance criteria is met. In this case, size of neighborhood is increased until the desired performance (or classification accuracy) is met. Optimal size of K is when increasing the size of K does not further improve classification accuracy. In other words, it is the point when the error or loss curves converges.).”
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use the imputation method of Aydilek, rather than simple averaging of Yu, to impute the missing data of Yu. The motivation to do so is that Aydelik's method provides more accurate results (Aydelik. Section 2.5 Last Para).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Chou et. al. (U.S. Pat. No. 11,308,403): describing aggregation and formatting of a plurality of log data into an aggregated log data set.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762. The examiner can normally be reached M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.H./Examiner, Art Unit 2128                                                                                                                                                                                                        



/BRIAN M SMITH/Primary Examiner, Art Unit 2122